DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered but they are not persuasive.
As discussed with Applicant’s representative in the interview held 8/3/2021, regarding Applicant’s arguments that “independent claims 1-3 define a first element comprising a first pair of terminals to which is connected a current source so as to apply a voltage across the first element between the first pair of terminals” and that “by contrast [with the prior art of record] an electric current can be passed through each conductive element between its pair of terminals, so as to measure an electric property in each individual element without any electrical connection between the two conductive elements” it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The claims as currently presented only require “said first element comprising a first pair of terminals; providing a first pair of electrical connectors, and contacting each connector of said first pair of electrical connectors with a respective terminal of said first pair of terminals for allowing an injection of an electric current into said first element.” It is not therefore required that “an electric current can be passed through each conductive element between its pair of terminals… without any electrical connection between the two conductive elements” as alleged by Applicant. The prior art of EP 2124034 A1 (hereafter ‘034) discloses a device with a plurality of terminals on the first layer which allow injection 
Applicant’s arguments, filed 5/17/2021, with respect to the rejection of claim 5 have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn. 
In contrast with claims 1-3 as discussed above, claim 5 has been amended to recite that the current source is operable “to introduce a current through said first element between said first and second terminals” (emphasis added). The prior art of ‘034 does not show that the current introduced in the device flows between the first and second terminals, as called for in newly amended claim 5. The rejection of claim 5 is therefore withdrawn.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2124034 A1 (hereafter ‘034).
Regarding claims 2 and 23, ‘034 discloses a method of detecting a locally generated corrosion of a metal element when exposing said metal element to a corrosive environment, comprising: providing said metal element constituting a first element defining opposite first and second surfaces (see ‘034 Fig. 1, item 100), said first surface defining an exposed outer surface to be exposed to said corrosive environment (see ‘034 Fig. 1, item 110), said first element comprising a first pair of terminals (see ‘034 Fig. 1, items 115 and 125), providing a first pair of electrical connectors, and contacting each connector of said first pair of electrical connectors with a respective terminal of said first pair of terminals for allowing an injection of an electric current into said first element (see ‘034 paragraph [0015]), providing a sponge, said sponge constituting in a dry state an electrical insulator and constituting an electrical conductor when wetted in said corrosive environment (se ‘034 Fig. 1, item 130), and applying said sponge to said second surface of said first element (see ‘034 Fig. 1, items 120 and 130), providing a second element of an electrically conductive material, and arranging said second element opposite to said second surface of said first element, and sandwiching said sponge between said first element and said second element (see ‘034 Fig. 1, items 110-130), providing an electrical insulator, said electrical insulator together with said first element encapsulating said second element and said sponge for preventing said second element and said sponge from being directly exposed to said corrosive environment (see ‘034 paragraph [0021] “the resulting sensor is then packaged in a non-permeable material… with only the upper surface exposed”), measuring an impedance between said second element and a ground electrode, and monitoring a decrease in said impedance from an infinite impedance to a finite impedance caused by a pinhole being generated in said first element, causing said 

Regarding claim 23, ‘034 discloses the method according to claim 2, further comprising: providing said first element with a first shape constituted by a first length, a first width, and a first thickness (this is inherently true, any 3-dimensional object has length, width, and depth/thickness).

Claims 1, 3, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘034 in view of Pagani et al. (Pub. No. US 2016/0041113 A1; hereafter Pagani).
Regarding claim 1, ‘034 discloses a method of detecting a locally generated corrosion of a metal element when exposing said metal element to a corrosive environment, comprising: providing said metal element constituting a first element defining opposite first and second surfaces (see ‘034 Fig. 1, item 100), said first surface defining an exposed outer surface to be exposed to said corrosive environment (see ‘034 Fig. 1, item 110), said first element comprising a first pair of terminals, providing a first pair of electrical connectors, and contacting each connector of said first pair of electrical connectors with a respective terminal of said first pair of terminals for allowing an injection of an electric current into said first element (see ‘034 Fig. 1, items 115 and 125), providing a sponge, said sponge constituting in a dry state an electrical insulator and constituting an electrical conductor when wetted in said corrosive environment (see ‘034 Fig. 1, item 130. Since Applicant construed filter paper to 

	Pagani discloses injecting a specific electric voltage into said first element via said first pair of electrical connectors, and measuring a resistance between the terminals of said first pair of terminals, and monitoring a gradual increase in said resistance due to a corrosion of said first element (see Pagani paragraph [0055] “The measurement module 15 can be configured to generate an electric voltage that is constant” and [0131] “the corrosion causes interruptions in the metal paths of the electrode means, with an consequent increase (up to the infinity) of the resistance of the external impedance.” See argument, above, where voltages, currents, and resistances are readily interchangeable as known and measured values in order to determine the third variable.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide corroding electrodes like that in Pagani in order to determine the level of corrosion by the increased resistance before the pitting causes the electrolyte to short the circuit instead of only having the sensor detect when the device fails.
 	
Regarding claim 3, ‘034 discloses a system for detecting a locally generated corrosion of a metal element when exposing said metal element to a corrosive environment, said system comprising said metal element (see ‘034 Fig. 1, item 100), wherein said metal element constituting includes a first element defining opposite first and second surfaces, said first surface defining an exposed outer surface to be exposed to a corrosive environment (see ‘034 Fig. 1, item 110), said first element comprising a first pair of terminals (see ‘034 Fig. 1, items 115 and 125), said system further comprising: a first pair of electrical connectors, wherein each connector of said first pair of electrical connectors is connected to a respective terminal of said first pair of terminals for allowing an injection of an electric current into said 
‘034 does not disclose a current generator operable for injecting a specific electric current into said first element via said first pair of electrical connectors, a voltmeter configured for measuring a voltage between the terminals of said first pair of terminals, and for monitoring a gradual increase in said voltage due to the corrosion of said first element.
Pagani discloses injecting a specific electric voltage into said first element via said first pair of electrical connectors, and measuring a resistance between the terminals of said first pair of terminals, 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide corroding electrodes like that in Pagani in order to determine the level of corrosion by the increased resistance before the pitting causes the electrolyte to short the circuit instead of only having the sensor detect when the device fails.

Regarding claim 13, ‘034 discloses the method according to any of claim 1, further comprising: providing said first element with a first shape constituted by a first length, a first width, and a first thickness (this is inherently true, any 3-dimensional object has length, width, and depth/thickness).

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘034 in view of Pagani as applied to claim 1 above, and further in view of Miyazawa et al. (Pub. No. US 2013/0009647 A1; hereafter Miyazawa).
 	Regarding claims 8 and 17, ‘034 discloses the method according to claim 1, but does not disclose providing a third element of a metal for defining a temperature reference with respect to the first element (see Miyazawa paragraph [0157] “The temperature sensor 53 has a function for detecting the temperature of the site to be measured… Examples of temperature sensors which can be used as such a temperature sensor 53 include but are not particularly limited to a thermistor, a thermocouple or other various known types.”), said third element being encapsulated for preventing exposure to said corrosive 
	Miyazawa discloses providing a third element of a metal for defining a temperature reference with respect to the first element , said third element being encapsulated for preventing exposure to said corrosive environment; and wherein said electrical insulator is an epoxy (see Miyazawa paragraph [0077] “Examples of materials which can be used to constitute the sealing part 24 include… a thermosetting resin, such as an epoxy-based resin”).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a temperature sensor in an epoxy seal like that taught by Miyazawa in the device of ‘034 in order to enable proper calibration of the device and correct for thermal effects on the device readings.

Claims 18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘034 as applied to claim 2 above, and further in view of Miyazawa.
	Regarding claims 18 and 27, ‘034 discloses the method according to claim 2, but does not disclose providing a third element of a metal for defining a temperature reference with respect to the first element (see Miyazawa paragraph [0157] “The temperature sensor 53 has a function for detecting the temperature of the site to be measured… Examples of temperature sensors which can be used as such a temperature sensor 53 include but are not particularly limited to a thermistor, a thermocouple or other various known types.”), said third element being encapsulated for preventing exposure to said corrosive environment; and wherein said electrical insulator is an epoxy (see Miyazawa paragraph [0075] “The sealing part 24 has a function for sealing in… the temperature sensor 53”).
	Miyazawa discloses providing a third element of a metal for defining a temperature reference with respect to the first element , said third element being encapsulated for preventing exposure to said 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a temperature sensor in an epoxy seal like that taught by Miyazawa in the device of ‘034 in order to enable proper calibration of the device and correct for thermal effects on the device readings.

Allowable Subject Matter
Claims 4 and 5 are allowed.
Claims 6, 7, 9-12, 14-16, 19-22, and 24-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Finality
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        8/3/2021